Notice of Pre-AIA  or AIA  Status
This Office Action is in response to Application filed on 30 August 2019.
Claims 1-18 are pending.  The claims have been considered and examined.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 03 September 2018. It is noted, however, that applicant has not filed a certified copy of the 18192221.2 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the comparison part (COMP)" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a comperator part (COMP)” in line 10, the Examiner suggests using consistent language and amending claim 11 to read as “the comperator part (COMP)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al., U.S. Patent App. Pub. 2009/0323704, hereinafter referred to as “Hall”.

Referring to claim 1, Hall discloses nodes of a distributed control system with fault-tolerance and real-time networking (See paragraphs 0014, 0032, and 0049).  Hall discloses nodes performing computations and transmission of data from one node to another node and forwarding messages in real-time (See paragraphs 0014, 0029, and 0039).  This is interpreted as a communication node (NODE) for connecting a fault-tolerant computer (FTC) to a realtime network (NET), wherein said communication node (NODE) receives critical application data (HCAD1, HCAD2) from one, two, or a multitude of computation hosts (HOST) of the fault-tolerant computer (FTC), and wherein said communication node (NODE) is configured to forward said critical application data (HCAD1, HCAD2) as node critical application data (NCAD) to said real-time network (NET), wherein.
Hall discloses end system components and switches (See paragraph 0051).  This is interpreted as the communication node (NODE) comprises at least a first end system (ESI), a second end system (ES2) and a switch (SW).
Hall discloses command and monitor components and switches (See paragraphs 0050-0051).  Hall discloses the monitor component has comparer function (See paragraph 0048).  This is interpreted as said switch (SW) comprises at least a commander part (COM), a monitor part (MON) and a comperator part (COMP), wherein for example the monitor part (MON) and the comperator part (COMP) may be integrated into an integrated part (MONC).
Hall discloses first network section with multiple control nodes that perform computations and a second network section connected to a plurality of control nodes that link between the first and second network sections (See paragraph 0014).  This is 
Hall discloses passing data to the COM IC and MON IC from nodes (See paragraphs 0046-0047).  This is interpreted as said first end system (ESI) connects to said commander part (COM) and said second end system (ES2) connects to said monitor part (MON).
Hall discloses forwarding messages to gateway nodes (See paragraph 0039).  This is interpreted as said one, two, or multitude of computation hosts (HOST) or a subset of those computation hosts (HOST) provide first host critical application data (HCAD1) to said first end system (ESI) and said one, two, or multitude of computation hosts (HOST) or a subset of those computation hosts (HOST) provide second host critical application data (HCAD2) to said second end system (ES2); and.
Hall discloses forwarding messages using COM and MON IC as exchange link of frame content (See paragraphs 0039 and 0047).  This is interpreted as said first end system (ESI) is configured to forward said first host critical application data (HCAD1) as first end system critical application data (ESCAD1) to said commander part (COM) and said second end system (ES2) is configured to forward said second host critical application data (HCAD2) as second end system critical application data (ESCAD2) to said monitor part (MON).
Hall discloses the MON IC comparing data output from the COM IC and itself (See paragraph 0048).  Hall discloses the messages are time-triggered exchanged (See 
Hall discloses if the COM IC output matches the MON IC output then the COM IC output is provided the next node (See paragraph 0048).  This is interpreted as in the case that the monitor part (MON) and the comperator part (COMP) are not integrated into an integrated part, said comperator part (COMP) is configured to forward either the commander critical application data (CCAD) or the monitor critical application data (MCAD) as node critical application data (NCAD), if and only if, said commander critical application data (CCAD) and said monitor critical application data (MCAD) are identical and the comperator part (COMP) starts to receive said commander critical application data (CCAD) and said monitor critical application data (MCAD) within an interval of configured length (SYNC-1), or.
Hall discloses only providing the output of the COM IC output if the COM IC output and the MON IC output match (See paragraph 0048).  This is interpreted as in the case that the monitor part (MON) and the comperator part (COMP) are integrated into an integrated part (MONC), the commander part (COM) is configured to also forward said first end system critical application data (ESCAD1) as node critical application data (NCAD) to the real-time network (NET), and wherein the switch (SW) 

Referring to claim 9, Hall discloses the use of TTEthernet communications schedule that uses time-triggered buffering and forwarding (See paragraph 0037, 0044, 0052, and 0054).  This is interpreted as wherein the commander part (COM) has access to a commander schedule table (COM-ST) that configures for each commander critical application data (CCAD) of the commander part a point in time when to forward said commander critical application data (CCAD), and/or wherein the monitor part (MON) has access to a monitor schedule table (MON-ST) that configures for each monitor critical application data (MCAD) of the monitor part a point in time when to forward said monitor critical application data (MCAD).

Referring to claim 10, Hall discloses the use of TTEthernet communications schedule that uses time-triggered buffering and forwarding (See paragraph 0037, 0044, 0052, and 0054).  This is interpreted as wherein the first end system and the second 

Referring to claim 13, Hall discloses nodes of a distributed control system with fault-tolerance and real-time networking (See paragraphs 0014, 0032, and 0049).  This is interpreted as wherein the node is integrated in or is a component of the fault-tolerant computer which it connects to a real-time network.

Referring to claim 14, a distributed control system with nodes, fault-tolerance, and real-time networking (See paragraphs 0014, 0032, and 0049).  This is interpreted as a fault-tolerant distributed computer system comprising a multitude of fault-tolerant computers (FTC), which are connected to each other by a real-time network (NET), wherein one or a multitude of said computers, in particular all of said computers, each comprises a communication node according to claim 1, and wherein a computer comprising such a node is connected to the real-time network with this node.

Allowable Subject Matter
Claims 2-8, 11, 12, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2011/0276199 to Brot
- Flight control system with control units and monitoring units; and voting
U.S. Patent App. Pub. 2017/0262330 to Kopetz
- Computer system with safety-critical applications
U.S. Patent App. Pub. 2018/0290730 to Brot
- Aircraft flight control system with computers with command mode and monitor mode

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        April 7, 2021